 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   DOMINGO MONTAR-MORALES,

 9                             Plaintiff,                 Case No. C20-776-TSZ-MLP

10          v.                                            ORDER

11   JON P. PICKERING, et al.,

12                             Defendants.

13

14          This is a 42 U.S.C. § 1983 prisoner civil rights action. Plaintiff Domingo Montar-Morales

15   (“Plaintiff”), proceeding pro se and in forma pauperis, is a state prisoner who is currently

16   confined at the Monroe Correctional Complex (“MCC”). On January 26, 2021, this Court issued

17   a pretrial scheduling order directing the parties to complete discovery by May 26, 2021, and to

18   file dispositive motions by June 25, 2021. (Dkt. # 18.)

19          On May 26, 2021, Plaintiff filed a Motion for Extension of Time (“Plaintiff’s Motion”).

20   (Dkt. # 23.) Plaintiff’s Motion requests an additional 45 days to conduct discovery to: (1) obtain

21   discovery from the Washington Office of Public Disclosure; (2) receive responses from

22   discovery requests that allegedly remain unanswered by Defendants; and (3) because of

23




     ORDER - 1
 1   Plaintiff’s limited law library and e-filing access at the MCC due to COVID-19 restrictions. (Id.

 2   at 1-2.) Defendants did not file a response to Plaintiff’s Motion.

 3          Accordingly, finding good cause, this Court hereby ORDERS as follows:

 4          (1)     Plaintiff’s Motion (dkt. # 23) is GRANTED;

 5          (2)     The parties shall complete discovery by July 12, 2021, and file dispositive

 6   motions by August 9, 2021; and

 7          (3)     The Clerk is directed to send copies of this Order to the parties and to the

 8   Honorable Thomas S. Zilly.

 9

10          Dated this 3rd day of June, 2021.

11
                                                           A
12                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
